             Case 1:20-cv-00795 Document 1 Filed 08/10/20 Page 1 of 16



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,             )
                                      )
       Plaintiff,                     )
                                      )
       v.                             )
                                      )               Case No. 1:20-cv-00795
JAMES M. SIMONES; Individually        )
and as Trustee of the ANCIENT OF      )
DAYS TRUST; JO ANN HARTMAN            )
STOCKTON as Trustee of the ANCIENT OF )
DAYS TRUST; BROOKY STOCKTON           )
as Trustee of the ANCIENT OF          )
DAYS TRUST; and ADELINA MONNET,       )
                                      )
       Defendants.                    )

                                          COMPLAINT

       The United States of America, pursuant to 26 U.S.C. §§ 7401 and 7403, at the direction

of a delegate of the Attorney General of the United States, and with the authorization and

sanction of a delegate of the Secretary of the Treasury, brings this civil action (1) to reduce to

judgment the unpaid federal tax liabilities owed by Defendant, James M. Simones, (2) to enforce

the associated federal tax liens against certain real property belonging to him, (3) for a judgment

that the Ancient of Days Trust holds title to real property as the Nominee of Mr. Simones, and

(4) to set aside fraudulent conveyances of property from Mr. Simones to Defendants, Adelina

Monnet and the Ancient of Days Trust.

       For its Complaint, the United States alleges as follows:

                          JURISDICTION, VENUE, AND PARTIES

       1.      Jurisdiction is conferred upon this District Court pursuant to 26 U.S.C. §§ 7402(a)

and 7403, and 28 U.S.C. §§ 1331, 1340, and 1345.




                                                  1
              Case 1:20-cv-00795 Document 1 Filed 08/10/20 Page 2 of 16



        2.          Venue is proper pursuant to 28 U.S.C. §§ 1391(b) and 1396 because the taxpayer

resides in this district, the real property at issue is located in this district, and the liabilities arose

in this district.

        3.          Plaintiff is the United States of America.

        4.          Defendant, James M. Simones, resides in Torrance County, New Mexico, within

the jurisdiction of this Court. His physical address is 205 Holiday Circle, Moriarty, New Mexico

87035, and his mailing address is, P.O. Box 2054, Moriarty, New Mexico 87035-2054.

        5.          Defendant, Adelina Monnet, a close associate of Mr. Simones, and resides within

the jurisdiction of this Court. On information and belief, she resides at either 205 Holiday

Circle, Moriarty, New Mexico 87035 with Mr. Simones, or at 15 North Zamora Road, Tijeres,

New Mexico 87059.

        6.          The United States asserts that Defendant, Ancient of Days Trust, whose Trustee is

Mr. Simones, holds title to real property as his Nominee. The Ancient of Days Trust purportedly

owns real property located within the jurisdiction of this Court against which the United States

will seek to enforce its tax liens. The Ancient of Days Trust’s mailing address is P.O. Box 2054,

Moriarty, New Mexico 87035-2054 (the same as Mr. Simones’).

        7.          Defendant, Jo Ann Hartman Stockton, is a Trustee of the Ancient of Days Trust.

On information and belief, she can be served at 2 Marietta Court, Suite A, Edgewood, New

Mexico 87015-9400.

        8.          Defendant, Brooky R. Stockton, is a Trustee of the Ancient of Days Trust. On

information and belief, he can be served at 2 Marietta Court, Suite A, Edgewood, New Mexico

87015-9400. Mr. Stockton was appointed Managing Trustee of the Ancient of Days Trust on

January 20, 2016. See Gov. Ex. 18.



                                                      2
            Case 1:20-cv-00795 Document 1 Filed 08/10/20 Page 3 of 16



                                      TAX LIABILITIES

       9.      On the following dates, a delegate of the Secretary of the Treasury made

assessments against Defendant, James M. Simones, for federal income taxes, interest and

penalties for the following tax periods and in the following amounts (collectively, “the income

tax liabilities”), which have balances due as of March 23, 2020 (See Gov. Ex. 1):




                                                3
        Case 1:20-cv-00795 Document 1 Filed 08/10/20 Page 4 of 16


Tax Period   Assessment        Assessment Type        Amount        Balance Due
 Ending         Date                                  Assessed       03/23/2020

12/31/2007   01/11/2010   Tax                          $10,993.00      $3,138.38
             01/11/2010   Penalty (Estimated Tax)         $500.31
             01/11/2010   Penalty (Failure to File)     $2,473.43
             01/11/2010   Penalty (Failure to Pay)      $1,154.26
             07/26/2010   Penalty (Failure to Pay)        $659.58
             07/25/2011   Penalty (Failure to Pay)        $934.40
12/31/2008   04/15/2009   Tax                         $137,872.00    $200,785.58
             07/26/2010   Penalty (Failure to Pay)     $17,706.91
             07/25/2011   Penalty (Failure to Pay)     $16,344.84
12/31/2009   04/22/2013   Tax                           $5,635.00      $4,397.91
             04/22/2013   Penalty (Failure to File)       $462.83
             04/22/2013   Penalty (Failure to Pay)        $380.54
             11/03/2014   Penalty (Failure to Pay)        $133.70
12/31/2011   11/02/2015   Tax                          $18,418.00     $36,585.30
             11/02/2015   Penalty (Failure to File)     $4,144.05
             11/02/2015   Penalty (Failure to Pay)      $3,959.87
             11/06/2017   Penalty (Failure to Pay)        $644.63
12/31/2012   03/14/2016   Tax                           $5,383.00     $10,310.00
             03/14/2016   Penalty (Failure to File)     $1,211.18
             03/14/2016   Penalty (Failure to Pay)        $942.02
             11/06/2017   Penalty (Failure to Pay)        $403.73
             02/07/2011   2007                                        $13,988.45
                          Civil Penalty Under
                          I.R.C. 6702
                          Frivolous Tax Submission
             12/20/2010   2008                                         $7,077.94
                          Civil Penalty Under
                          I.R.C. 6702
                          Frivolous Tax Submission
                          GRAND TOTAL                                $276,283.56




                                         4
              Case 1:20-cv-00795 Document 1 Filed 08/10/20 Page 5 of 16



        10.     The “Balance Due” column in the above chart also reflects (i) payments applied

to a particular tax year from recurring levies and other payments, and (ii) interest and other

charges that have accrued for the tax year. Neither are separately reflected in the chart.

        11.     A delegate of the Secretary of the Treasury gave notice and demand for payment

of the income tax liabilities to Defendant, James M. Simones. Despite notice and demand for

payment, Defendant, James M. Simones, has failed, neglected, or refused to fully pay the income

tax liabilities. After the application of statutory interest, penalties, fees, other additions,

abatements, payments, and credits, the income tax liabilities described above had a $276,283.56

unpaid balance due of as of March 23, 2020.

        12.     Pursuant to 26 U.S.C. §§ 6321 and 6322, as a result of the neglect, refusal or

failure by Defendant, James M. Simones, to pay the tax liabilities after notice and demand,

federal tax liens arose on the dates of the assessments, and attached to all the property and rights

to the property belonging to Mr. Simones, including, the real property described below in

paragraphs 17-20.

        13.     The Internal Revenue Service publicly filed Notices of Federal Tax Lien

(“NFTL”) in accordance with 26 U.S.C. § 6323(f) with the real property records of Torrance and

Bernalillo Counties, New Mexico, in regard to the income tax liabilities, on the following dates

(See Gov. Ex. 2):




                                                    5
             Case 1:20-cv-00795 Document 1 Filed 08/10/20 Page 6 of 16



     Type of Tax                   Party                    Date NFTL Filed

 Income – 2007         James M. Simones                November 8, 2011
                                                       November 10, 2011
                                                       Refiled February 11, 2020
 Income – 2008         James M. Simones                November 8, 2011
                                                       June 23, 2020
 Section 6702A         James M. Simones                November 8, 2011
 Penalty – 2008                                        November 10, 2011
                                                       Refiled February 11, 2020
 Section 6702A         James M. Simones                March 5, 2012
 Penalty – 2007                                        March 7, 2012
 Income – 2009         James M. Simones                July 22, 2013

 Income – 2011         James M. Simones                November 18, 2015

 Income - 2012         James M. Simones                May 16, 2016

 Income – 2007         Ancient of Days Trust as        December 15, 2016
                       Nominee of James M. Simones
 Income – 2008         Ancient of Days Trust as        December 15, 2016
                       Nominee of James M. Simones
 Income – 2009         Ancient of Days Trust as        December 15, 2016
                       Nominee of James M. Simones
 Income – 2011         Ancient of Days Trust as        December 15, 2016
                       Nominee of James M. Simones
 Income – 2012         Ancient of Days Trust as        December 15, 2016
                       Nominee of James M. Simones
 Section 6702A         Ancient of Days Trust as        December 15, 2016
 Penalty - 2007        Nominee of James M. Simones
 Section 6702A         Ancient of Days Trust as        December 15, 2016
 Penalty – 2008        Nominee of James M. Simones


       14.    The United States recorded Notices of Federal Tax Lien against Defendant, James

M. Simones, in the property records of Torrance and Bernalillo Counties, New Mexico on

November 8, 2011, November 10, 2011, March 5, 2012, March 7, 2012, July 22, 2013,

November 18, 2015, May 16, 2016, February 11, 2020, and June 23, 2020. Gov. Ex. 2.




                                             6
              Case 1:20-cv-00795 Document 1 Filed 08/10/20 Page 7 of 16



        15.      The United States also recorded a Notice of Federal Tax Lien in the property

records of Torrance County, New Mexico, as a lien against Defendant, Ancient of Days Trust, as

Nominee of James M. Simones, on December 15, 2016. Id.

                                  THE SUBJECT PROPERTIES

        16.      Defendant, James M. Simones, owns interests in multiple real properties (the

“Subject Properties”). These Subject Properties are further detailed below.

        17.      The title of the first parcel of real property upon which the United States seeks to

enforce its federal tax liens is held in the name of the Ancient of Days Trust. Mr. Simones

originally acquired the property by Warranty Deed executed on October 10, 2000 and recorded

in Torrance County on February 27, 2001. See Gov. Ex. 3. It consists of the land, along with all

the improvements, buildings, and appurtenances thereon, now known as and numbered 205

Holiday Circle, Moriarty, New Mexico 87035 (the “Holiday Property”). The legal description of

the first parcel is:

        LOT NUMBERED THREE (3) IN BLOCK NUMBERED TWO (2) OF RINCON
        ESCONDIDO ADDITION TO THE CITY OF MORIARTY, NEW MEXICO.

        On September 14, 2004 (subsequent to tax assessments for the tax years 1999-2001 – See

Gov. Ex. 4), the Holiday Property was transferred by Quitclaim Deed from Mr. Simones to his

close associate, Defendant, Adelina Monnet. Gov. Ex. 5. There is no consideration listed in the

Quitclaim Deed. On April 25, 2005, the Holiday Property was transferred by Quitclaim Deed

from Ms. Monnet to the Defendant, Ancient of Days Trust (of which Mr. Simones is the Trustee

See Gov. Ex. 6). Gov. Ex. 7. There is no consideration listed in the Quitclaim Deed. Id.

        18.      The title of the second parcel of real property upon which the United States seeks

to enforce its federal tax liens was transferred by a Special Warranty Deed from a third party to

the Ancient of Days Trust on July 16, 2008 and recorded in Torrance County on August 30,

                                                   7
              Case 1:20-cv-00795 Document 1 Filed 08/10/20 Page 8 of 16



2010. Gov. Ex. 8. There is no consideration listed in the Special Warranty Deed. It is held in

the name of Defendant, Ancient of Days Trust, and consists of the land, along with all the

improvements, buildings, and appurtenances thereon, now known as and numbered 16 Johnson

Lane, McIntosh, New Mexico 87032 (the “Johnson Property”). The legal description of the first

parcel is:

        TRACT DESIGNATED “B-1-C”, SITUATE (SIC) WITHN THE NORTHWEST
        QUARTER (NW ¼) OF SEC THIRTY ONE (31), TOWNSHIP EIGHT (8)
        NORTH, RANGE NINE (9) EAST, N.M.P.M., AS THE SAME IS SHOWN AND
        DESIGNATED ON THAT CERTAIN PLOT ENTITLED “LANDS OF DR.
        PAUL H. JOHNSON, PREPARED BY TIMOTHY ODEN , N.M.R.L.P.S. #8667
        ON MAY 23, 1988, AT 4:17 O’CLOCK, PM, AS DOCUMENT NUMBER 79391,
        AND FILED IN CABNET (SIC) B, SLIDE 153, PLAT RECORDS OF
        TORRANCE COUNTY, NEW MEXICO, FIELD IN THE OFFICE OF THE
        COUNTY CLERK OF TORRANCE COUNTY, NEW MEXICO, SUBJECT
        THERETO, EASEMENTS, RESTRICTIONS, AND RESERVATIONS OF
        RECORD IN THE OFFICE OF THE CLERK OF SAID COUNTY AND STATE.

        19.    The title of the third parcel of real property upon which the United States seeks to

enforce its federal tax liens was originally purchased by Adelina Monnet in December, 2004.

See Gov. Ex. 9. In October 2005, she transferred the property by a Quitclaim Deed to the

Ancient of Days Trust. Id. As explained below, the United States asserts that the Ancient of

Days Trust is nothing more than Mr. Simones’ Nominee. In 2015, the Ancient of Days Trust

conveyed the property to a Trust named Oro De Dios via a Special Warranty Deed. Id. The

mailing address(es) for the Oro De Dias Trust are (i) P.O. Box 2054, Moriarty, New Mexico

87035, the same address as Mr. Simones and the Ancient of Days Trust, and (ii) 5 Brisbee Court,

Santa Fe, New Mexico 87508. Gov. Ex. 10.

        20.    On May 2, 2018, (i) Oro De Dios released its Quitclaim Deed to the property (on

information and belief, this document was notarized by Defendant, Ms. Jo Ann Hartman

Stockton under the name of Jo Ann Hartman as a “common law notary”), (ii) Adelina Monnet



                                                 8
               Case 1:20-cv-00795 Document 1 Filed 08/10/20 Page 9 of 16



revoked her Quitclaim Deed to the Ancient of Days Trust (on information and belief, this

document was notarized by Defendant, Ms. Jo Ann Hartman Stockton under the name of Jo Ann

Hartman as a “common law notary”), (iii) the Ancient of Days Trust revoked its Special

Warranty Deed (on information and belief, this document was notarized by Defendant, Ms. Jo

Ann Hartman Stockton under the name of Jo Ann Hartman as a “common law notary”), and (iv)

Adelina Monnet filed an Affidavit stating she owns the property. See Gov. Ex. 11. The property

consists of the land, along with all the improvements, buildings, and appurtenances thereon, now

known as and numbered 15 N. Zamora Rd., Tijeres, N.M. 87059 (the “Zamora Property”). Its

legal description is:

         A CERTAIN TRACT OF LAND SITUATE (SIC) IN SECTION 14, TOWNSHIP
         10 NORTH, RANGE 5 EAST, NEW MEXICO PRINCIPAL MERIDIAN,
         WITHIN THE CANON DE CARNUE GRANT, COUNTY OF BERNALILLO,
         STATE OF NEW MEXICO.

                 THE DEFENDANT ENTITY, ANCIENT OF DAYS TRUST,
                      IS THE NOMINEE OF JAMES M. SIMONES

         21.    Pursuant 26 U.S.C. § 7402(a) and common law, a nominee is one who

holds bare legal title to property for the benefit of a taxpayer that is the true beneficial

owner of the property, and such property can be reached to satisfy the debts of the

taxpayer. See, e.g., See Holman v. United States, 505 F.3d 1060, 1065-69 (10th Cir.

2007); Oxford Capital Corp. v. United States, 211 F.3d 280, 284-85 & n.1 (5th Cir.

2000).

         22.    On information and belief, the Holiday Property and the Johnson Property are

held by the Ancient of Days Trust. The Ancient of Days Trust has no employer identification

number and has never filed a federal tax return. Mr. Simones is the Trustee of this Trust. See

Gov. Ex. 6 (Zamora Documents) (Special Warranty Deed in which James Simones is listed, and



                                                   9
             Case 1:20-cv-00795 Document 1 Filed 08/10/20 Page 10 of 16



signs as, the Trustee for the Ancient of Days Trust). The transfer of the of the Holiday Property

by Quitclaim Deed from Mr. Simones to his close associate, Adelina Monnet was done for no

consideration. See Gov. Ex. 5. Similarly, the subsequent transfer from Ms. Monnet to the

Ancient of Days Trust on April 25, 2005 was done for no consideration. See Gov. Ex. 7. The

handwriting describing the property on the 2004 Quitclaim Deed appears to match the

handwriting describing the property on the 2005 Quitclaim Deed. See Gov. Exs. 5, 7. The

handwriting appears to be the Defendant, James M. Simones’.

       23.     The Defendant, James M. Simones’ last known mailing address is P.O. Box 2054,

Moriarty, New Mexico 87035-2054. The physical address associated with this P.O. Box is the

Holiday Property. Utility payments for the Holiday Property are made by Mr. Simones. See

Gov. Ex. 12. Service requests made to the Central New Mexico Electric Cooperative, Inc. lists a

“People of God Trust” as the mailing address with the same P.O. Box (P.O. Box 2054) as Mr.

Simones’ and also lists the Holiday Property address (205 Holiday Circle) as the service address.

Id. The service request indicates that it was Mr. Simones that made the service request, and in a

subsequent service request on November 21, 2011, Mr. Simones is listed as the “landlord” of the

Holiday Property. Gov. Ex. 13. Mr. Simones and his P.O. Box 2054 address are listed on bills

for the Holiday Property, and finally, Mr. Simones personally paid the gas bills for the Holiday

Property. See Gov. Exs. 14-15.

       24.     The Johnson Property was acquired by the Ancient of Days Trust on July 16,

2008 via a Special Warranty Deed from an unrelated third party. See Gov. Ex. 8. No

consideration was listed in the Special Warranty Deed. Id. The Special Warranty Deed lists

Ancient of Days Trust as the Grantee but lists Mr. Simones’ P.O. Box 2054, Moriarty, New




                                                10
               Case 1:20-cv-00795 Document 1 Filed 08/10/20 Page 11 of 16



Mexico. 87035 address. Id. The conveyance was recorded in the Torrance County records on

August 30, 2010. Id.

         25.     As with the Holiday Property, Mr. Simones pays the utilities for the Johnson

Property. See Gov. Ex. 16. The Central New Mexico Electric Cooperative, Inc.’s account for

the Johnson Property lists the name on the account as “James Simones,” and has Mr. Simones’

P.O. Box 2054 as the mailing address and the physical address of the Johnson Property (16

Johnson Lane) as the service address. Id. Finally, James Simones (not the Ancient of Days

Trust) made a “Manufactured Home Request to Change Valuation Status - Torrance County” on

August 22, 2012. See Gov. Ex. 17. In this request, Mr. Simones lists himself as the person

making the request and his address as the Johnson Property address.

         26.     The United States is entitled to a judgment that the properties being held by the

Ancient of Days Trust, including, that the Subject Properties, are being held as Nominee of the

Defendant, James M. Simones, and the Subject Properties may be sold to satisfy the income tax

liabilities.

         JAMES M. SIMONES’ TRANSFER OF PROPERTY TO ADELINA MONNET
          AND THE SUBSEQUENT TRANSFER TO ANCIENT OF DAYS TRUST
            WERE FRAUDLENT TRANSFERS AND SHOULD BE SET ASIDE

         27.     As noted above, on September 14, 2004, the Holiday Property was transferred by

Quitclaim Deed from Mr. Simones to his close associate, Adelina Monnet for no consideration.

Four months before he transferred the Holiday Property to Ms. Monnet, in June 2004, the IRS

assessed taxes against Mr. Simones for the 2001 tax year. See Gov. Ex. 4. On April 25, 2005,

the Holiday Property was subsequently transferred by Quitclaim Deed from Ms. Monnet to the

Ancient of Days Trust, again for no consideration.




                                                  11
             Case 1:20-cv-00795 Document 1 Filed 08/10/20 Page 12 of 16



       28.     Further, as previously explained, in October, 2005, Adelina Monnet transferred

the Zamora Property by a Quitclaim Deed to the Ancient of Days Trust for no consideration, and

in 2015, the Ancient of Days Trust conveyed the property to a Trust named Oro De Dios via a

Special Warranty Deed, again for no consideration.

       29.     The Defendants’ transfers of (i) the Holiday Property (from Mr. Simones to Ms.

Monnet and from Ms. Monnet to the Ancient of Days Trust), and (ii) the Zamora Property by the

Ancient of Days Trust to the Oro De Dios Trust were fraudulent as to the United States under

Section 56-10-18 of the New Mexico Uniform Fraudulent Transfer Act (“NMUFTA”).

       30.     Section 56-10-18 of NMUFTA provides in pertinent part: (A) A transfer made or

obligation incurred by a debtor is fraudulent as to a creditor, whether the creditor’s claim arose

before or within a reasonable time after the transfer was made or the obligation was incurred, if

the debtor made the transfer or incurred the obligation: (1) with actual intent to hinder, delay, or

defraud any creditor of the debtor; or (2) without receiving a reasonably equivalent value in

exchange for the transfer or obligation and the debtor: (B) intended to incur, or believed or

reasonably should have believed that the debtor would incur, debts beyond the debtor’s ability to

pay as they became due. N.M.S.A. 1978 § 56-10-18(A).

       31.     Under Section 56-10-18 of NMUFTA, (i) Mr. Simones’ transfer of the Holiday

Property to Ms. Monnet and Ms. Monnet’s transfer to the Ancient of Days Trust, and (ii) the

transfer of the Zamora Property by the Ancient of Days Trust to the Oro De Dios Trust were

fraudulent transfers as to the United States. As previously noted, Mr. Simones knew substantial

unpaid tax liabilities had accrued and were continuing to accrue before these transfers were

made, and the transfers were made with actual intent to hinder, delay, or defraud the United

States. Mr. Simones’ actual intent is evidenced by several factors, including, the fact that he was



                                                 12
              Case 1:20-cv-00795 Document 1 Filed 08/10/20 Page 13 of 16



aware he owed federal income tax, penalties and interest because he earned sufficient income to

trigger a federal income tax return filing obligation. Mr. Simones submitted collection due

process (“CDP”) hearing requests for the 1999 and 2000 tax years on September 9, 2003, and

October 17, 2003, respectively. See Gov. Ex. 4. CDP requests allow taxpayers to try to resolve

tax liabilities prior to the IRS filing liens or issuing levies). Second, the transfers were to, or

from, an entity Mr. Simones solely owned, managed, controlled, and was Mr. Simones’

Nominee. The transfer of the Holiday Property to the Ancient of Days Trust was made through

Defendant Monnet, who is a close associate of Mr. Simones. The transfer of the Zamora

Property by Ms. Monnet was made to an entity (the Ancient of Days Trust) that is clearly Mr.

Simones’ Nominee. Third, Mr. Simones, Ms. Monnet, and the Ancient of Days Trust did not

receive any consideration for the transfers. Fourth, Mr. Simones retained possession or control

of the Holiday Property after the transfer, as evidenced by the fact that Mr. Simones paid the

property bills, such as electric, gas, and water, and he lists the Holiday Property address as his

address. Finally, the transfers occurred while substantial debts were incurred and owing to the

United States.

        32.      Accordingly, (i) Mr. Simones’ transfer of the Holiday Property to Ms. Monnet,

and Ms. Monnet’s transfer of the Property to the Ancient of Days Trust, and (ii) the transfer of

the Zamora Property by the Ancient of Days Trust to the Oro De Dios Trust were fraudulent as

to the United States, and as such, the transfers should be set aside or avoided as to the United

States to the extent necessary to satisfy the income tax liabilities. The United States seeks a

judgment extinguishing the interest of Ancient of Days Trust in the Holiday Property and

ordering the Holiday Property and the Zamora Properties sold in satisfaction of Mr. Simones’

income tax liabilities.



                                                  13
             Case 1:20-cv-00795 Document 1 Filed 08/10/20 Page 14 of 16



                        ENFORCEMENT OF FEDERAL TAX LIENS

       33.     Pursuant to 26 U.S.C. §§ 6321 and 6322, as a result of the neglect, refusal or

failure by Defendant, James M. Simones, to pay the income tax liabilities described above after

notice and demand, federal tax liens arose on the dates of the assessments, and attached to all the

property and rights to the property belonging to Mr. Simones, including, the Subject Properties

described above in paragraphs 17-20.

       34.     As noted above, the Internal Revenue Service publicly filed Notices of Federal

Tax Lien “NFTL”) in accordance with 26 U.S.C. § 6323(f) with the Real Property records of

Torrance and Bernalillo Counties, New Mexico, in regard to Mr. Simones’ income tax liabilities.

       35.     The United States is seeking the enforcement of its federal tax liens against the

property described in paragraphs 17-20 above to pay the unpaid income tax liabilities of

Defendant, James M. Simones.

       36.     Pursuant to Section 6321 of the Code, a federal tax lien attached to Mr. Simones’

interest in the Subject Properties upon the assessment of the taxes indicated in paragraph 9.

       37.     With respect to his 2007, 2008, 2009, 2001, and 2012 tax years, federal tax liens

attached to Mr. Simones’ interest in the Subject Properties on November 8, 2011, November 10,

2011, March 5, 2012, March 7, 2012, July 22, 2013, November 18, 2015, May 16, 2016,

February 11, 2020, and June 23, 2020, when the Notices of Federal Tax Lien were recorded in

the real property records of Torrance and Bernalillo Counties, New Mexico.

       38.     Additionally, the tax liens of the United States attach to the interest(s) of the

Ancient of Days Trust, as a Nominee of Defendant, James M. Simones, in the Subject Properties.

These Notices of Federal Tax Liens were recorded on December 15, 2016, in the real property

records of Torrance County, New Mexico.



                                                 14
              Case 1:20-cv-00795 Document 1 Filed 08/10/20 Page 15 of 16



        39.      With regard to James M. Simones’ interest in the Subject Properties, the United

States’ tax liens are superior to any interest in the properties held by him.

                                               PRAYER

        WHEREFORE, the United States of America prays for a judgment determining:

        A.       That the Subject Properties are owned by Defendant, James M. Simones;

        B.       That the interests held by Defendant, Ancient of Days Trust, are voidable as to the

United States;

        C.       That Defendant, James M. Simones, is liable to the United States for income tax,

penalties and interest arising out of the tax years 2007, 2008, 2009, 2011, and 2012, in the

amount of $276,283.56 as of March 23, 2020, plus prejudgment and post judgment interest

thereon at the rates set forth in 26 U.S.C. § 6601, 6621 and 28 U.S.C. § 1961(c), until paid;

        D.       That Defendant entity, Ancient of Days Trust, holds title to the Holiday and

Johnson Properties as Nominee of James M. Simones;

        E.       That (i) Mr. Simones’ transfer of the Holiday Property to Ms. Monnet, and Ms.

Monnet’s transfer of the Holiday Property to the Ancient of Days Trust, and (ii) the transfer of

the Zamora Property by the Ancient of Days Trust to the Oro De Dios Trust were fraudulent as

to the United States and are therefore set aside or avoided as to the United States, and such

Properties may be sold to satisfy Mr. Simones’ income tax liabilities;

        F.       That the federal tax liens securing the liabilities described in this Complaint shall

be foreclosed or enforced by other Court orders against the Subject Properties by sale of the

Subject Properties in a judicial sale, or by a receiver appointed for that purpose, free and clear of

all the rights, titles, claims, liens, and interests of the parties, including, any rights of redemption,

with the proceeds of the sale distributed: first, to pay the costs and expenses of the sale,



                                                   15
            Case 1:20-cv-00795 Document 1 Filed 08/10/20 Page 16 of 16



including, any costs and expenses incurred to secure and maintain the Properties; second, to the

Plaintiff, United States to pay the income tax liabilities set forth above; and, third, to other

parties in accordance with the law; or, as otherwise determined by the Court in accordance with

the law.

       G.        That awards the United States such other and further relief as this Court deems

just and proper, including, its costs incurred in this action and for any surcharge authorized by 28

U.S.C. § 3011.



                                               RICHARD E. ZUCKERMAN
                                               Principal Deputy Assistant Attorney General

                                               /s/ Jonathan L. Blacker
                                               JONATHAN L. BLACKER
                                               Texas Bar No. 00796215
                                               Attorney, Tax Division
                                               U. S. Department of Justice
                                               717 N. Harwood, Suite 400
                                               Dallas, Texas 75201
                                               (214) 880-9765
                                               (214) 880-9741 (FAX)
                                               Jonathan.Blacker2@usdoj.gov

                                               ATTORNEYS FOR THE UNITED STATES




                                                  16
Case 1:20-cv-00795 Document 1-1 Filed 08/10/20 Page 1 of 41




                                                              Government
                                                                Exhibit
                                                              _____________
                                                                    1
Case 1:20-cv-00795 Document 1-1 Filed 08/10/20 Page 2 of 41
Case 1:20-cv-00795 Document 1-1 Filed 08/10/20 Page 3 of 41
Case 1:20-cv-00795 Document 1-1 Filed 08/10/20 Page 4 of 41
Case 1:20-cv-00795 Document 1-1 Filed 08/10/20 Page 5 of 41
Case 1:20-cv-00795 Document 1-1 Filed 08/10/20 Page 6 of 41
Case 1:20-cv-00795 Document 1-1 Filed 08/10/20 Page 7 of 41
Case 1:20-cv-00795 Document 1-1 Filed 08/10/20 Page 8 of 41
Case 1:20-cv-00795 Document 1-1 Filed 08/10/20 Page 9 of 41
Case 1:20-cv-00795 Document 1-1 Filed 08/10/20 Page 10 of 41
Case 1:20-cv-00795 Document 1-1 Filed 08/10/20 Page 11 of 41
Case 1:20-cv-00795 Document 1-1 Filed 08/10/20 Page 12 of 41
Case 1:20-cv-00795 Document 1-1 Filed 08/10/20 Page 13 of 41
Case 1:20-cv-00795 Document 1-1 Filed 08/10/20 Page 14 of 41
Case 1:20-cv-00795 Document 1-1 Filed 08/10/20 Page 15 of 41
Case 1:20-cv-00795 Document 1-1 Filed 08/10/20 Page 16 of 41
Case 1:20-cv-00795 Document 1-1 Filed 08/10/20 Page 17 of 41
Case 1:20-cv-00795 Document 1-1 Filed 08/10/20 Page 18 of 41
Case 1:20-cv-00795 Document 1-1 Filed 08/10/20 Page 19 of 41
Case 1:20-cv-00795 Document 1-1 Filed 08/10/20 Page 20 of 41
Case 1:20-cv-00795 Document 1-1 Filed 08/10/20 Page 21 of 41
Case 1:20-cv-00795 Document 1-1 Filed 08/10/20 Page 22 of 41
Case 1:20-cv-00795 Document 1-1 Filed 08/10/20 Page 23 of 41
Case 1:20-cv-00795 Document 1-1 Filed 08/10/20 Page 24 of 41
Case 1:20-cv-00795 Document 1-1 Filed 08/10/20 Page 25 of 41
Case 1:20-cv-00795 Document 1-1 Filed 08/10/20 Page 26 of 41
Case 1:20-cv-00795 Document 1-1 Filed 08/10/20 Page 27 of 41
Case 1:20-cv-00795 Document 1-1 Filed 08/10/20 Page 28 of 41
Case 1:20-cv-00795 Document 1-1 Filed 08/10/20 Page 29 of 41
Case 1:20-cv-00795 Document 1-1 Filed 08/10/20 Page 30 of 41
Case 1:20-cv-00795 Document 1-1 Filed 08/10/20 Page 31 of 41
Case 1:20-cv-00795 Document 1-1 Filed 08/10/20 Page 32 of 41
Case 1:20-cv-00795 Document 1-1 Filed 08/10/20 Page 33 of 41
Case 1:20-cv-00795 Document 1-1 Filed 08/10/20 Page 34 of 41
Case 1:20-cv-00795 Document 1-1 Filed 08/10/20 Page 35 of 41
Case 1:20-cv-00795 Document 1-1 Filed 08/10/20 Page 36 of 41
Case 1:20-cv-00795 Document 1-1 Filed 08/10/20 Page 37 of 41
Case 1:20-cv-00795 Document 1-1 Filed 08/10/20 Page 38 of 41
Case 1:20-cv-00795 Document 1-1 Filed 08/10/20 Page 39 of 41
Case 1:20-cv-00795 Document 1-1 Filed 08/10/20 Page 40 of 41
Case 1:20-cv-00795 Document 1-1 Filed 08/10/20 Page 41 of 41
Case 1:20-cv-00795 Document 1-2 Filed 08/10/20 Page 1 of 12




                                                              Government
                                                                Exhibit
                                                              _____________
                                                                    2
Case 1:20-cv-00795 Document 1-2 Filed 08/10/20 Page 2 of 12
Case 1:20-cv-00795 Document 1-2 Filed 08/10/20 Page 3 of 12
Case 1:20-cv-00795 Document 1-2 Filed 08/10/20 Page 4 of 12
Case 1:20-cv-00795 Document 1-2 Filed 08/10/20 Page 5 of 12
Case 1:20-cv-00795 Document 1-2 Filed 08/10/20 Page 6 of 12
Case 1:20-cv-00795 Document 1-2 Filed 08/10/20 Page 7 of 12
Case 1:20-cv-00795 Document 1-2 Filed 08/10/20 Page 8 of 12
Case 1:20-cv-00795 Document 1-2 Filed 08/10/20 Page 9 of 12
Case 1:20-cv-00795 Document 1-2 Filed 08/10/20 Page 10 of 12
Case 1:20-cv-00795 Document 1-2 Filed 08/10/20 Page 11 of 12
Case 1:20-cv-00795 Document 1-2 Filed 08/10/20 Page 12 of 12
Case 1:20-cv-00795 Document 1-3 Filed 08/10/20 Page 1 of 1




                                                             Government
                                                               Exhibit
                                                             _____________
                                                                   3
Case 1:20-cv-00795 Document 1-4 Filed 08/10/20 Page 1 of 9




                                                             Government
                                                               Exhibit
                                                             _____________
                                                                   4
Case 1:20-cv-00795 Document 1-4 Filed 08/10/20 Page 2 of 9
Case 1:20-cv-00795 Document 1-4 Filed 08/10/20 Page 3 of 9
Case 1:20-cv-00795 Document 1-4 Filed 08/10/20 Page 4 of 9
Case 1:20-cv-00795 Document 1-4 Filed 08/10/20 Page 5 of 9
Case 1:20-cv-00795 Document 1-4 Filed 08/10/20 Page 6 of 9
Case 1:20-cv-00795 Document 1-4 Filed 08/10/20 Page 7 of 9
Case 1:20-cv-00795 Document 1-4 Filed 08/10/20 Page 8 of 9
Case 1:20-cv-00795 Document 1-4 Filed 08/10/20 Page 9 of 9
Case 1:20-cv-00795 Document 1-5 Filed 08/10/20 Page 1 of 1




                                                             Government
                                                               Exhibit
                                                             _____________
                                                                   5
Case 1:20-cv-00795 Document 1-6 Filed 08/10/20 Page 1 of 2




                                                             Government
                                                               Exhibit
                                                             _____________
                                                                   6
Case 1:20-cv-00795 Document 1-6 Filed 08/10/20 Page 2 of 2
Case 1:20-cv-00795 Document 1-7 Filed 08/10/20 Page 1 of 1




                                                         Government
                                                           Exhibit
                                                         _____________
                                                               7
Case 1:20-cv-00795 Document 1-8 Filed 08/10/20 Page 1 of 1




                                                             Government
                                                               Exhibit
                                                             _____________
                                                                   8
Case 1:20-cv-00795 Document 1-9 Filed 08/10/20 Page 1 of 6




                                                             Government
                                                               Exhibit
                                                             _____________
                                                                   9
Case 1:20-cv-00795 Document 1-9 Filed 08/10/20 Page 2 of 6
Case 1:20-cv-00795 Document 1-9 Filed 08/10/20 Page 3 of 6
Case 1:20-cv-00795 Document 1-9 Filed 08/10/20 Page 4 of 6
Case 1:20-cv-00795 Document 1-9 Filed 08/10/20 Page 5 of 6
Case 1:20-cv-00795 Document 1-9 Filed 08/10/20 Page 6 of 6
Case 1:20-cv-00795 Document 1-10 Filed 08/10/20 Page 1 of 1




                                                              Government
                                                                Exhibit
                                                              _____________
                                                                    10
Case 1:20-cv-00795 Document 1-11 Filed 08/10/20 Page 1 of 8




                                                              Government
                                                                Exhibit
                                                              _____________
                                                                    11
Case 1:20-cv-00795 Document 1-11 Filed 08/10/20 Page 2 of 8
Case 1:20-cv-00795 Document 1-11 Filed 08/10/20 Page 3 of 8
Case 1:20-cv-00795 Document 1-11 Filed 08/10/20 Page 4 of 8
Case 1:20-cv-00795 Document 1-11 Filed 08/10/20 Page 5 of 8
Case 1:20-cv-00795 Document 1-11 Filed 08/10/20 Page 6 of 8
Case 1:20-cv-00795 Document 1-11 Filed 08/10/20 Page 7 of 8
Case 1:20-cv-00795 Document 1-11 Filed 08/10/20 Page 8 of 8
Case 1:20-cv-00795 Document 1-12 Filed 08/10/20 Page 1 of 2




                                                              Government
                                                                Exhibit
                                                              _____________
                                                                    12
Case 1:20-cv-00795 Document 1-12 Filed 08/10/20 Page 2 of 2
Case 1:20-cv-00795 Document 1-13 Filed 08/10/20 Page 1 of 7




                                                              Government
                                                                Exhibit
                                                              _____________
                                                                    13
Case 1:20-cv-00795 Document 1-13 Filed 08/10/20 Page 2 of 7
Case 1:20-cv-00795 Document 1-13 Filed 08/10/20 Page 3 of 7
Case 1:20-cv-00795 Document 1-13 Filed 08/10/20 Page 4 of 7
Case 1:20-cv-00795 Document 1-13 Filed 08/10/20 Page 5 of 7
Case 1:20-cv-00795 Document 1-13 Filed 08/10/20 Page 6 of 7
Case 1:20-cv-00795 Document 1-13 Filed 08/10/20 Page 7 of 7
Case 1:20-cv-00795 Document 1-14 Filed 08/10/20 Page 1 of 18




                                                               Government
                                                                 Exhibit
                                                               _____________
                                                                     14
Case 1:20-cv-00795 Document 1-14 Filed 08/10/20 Page 2 of 18
Case 1:20-cv-00795 Document 1-14 Filed 08/10/20 Page 3 of 18
Case 1:20-cv-00795 Document 1-14 Filed 08/10/20 Page 4 of 18
Case 1:20-cv-00795 Document 1-14 Filed 08/10/20 Page 5 of 18
Case 1:20-cv-00795 Document 1-14 Filed 08/10/20 Page 6 of 18
Case 1:20-cv-00795 Document 1-14 Filed 08/10/20 Page 7 of 18
Case 1:20-cv-00795 Document 1-14 Filed 08/10/20 Page 8 of 18
Case 1:20-cv-00795 Document 1-14 Filed 08/10/20 Page 9 of 18
Case 1:20-cv-00795 Document 1-14 Filed 08/10/20 Page 10 of 18
Case 1:20-cv-00795 Document 1-14 Filed 08/10/20 Page 11 of 18
Case 1:20-cv-00795 Document 1-14 Filed 08/10/20 Page 12 of 18
Case 1:20-cv-00795 Document 1-14 Filed 08/10/20 Page 13 of 18
Case 1:20-cv-00795 Document 1-14 Filed 08/10/20 Page 14 of 18
Case 1:20-cv-00795 Document 1-14 Filed 08/10/20 Page 15 of 18
Case 1:20-cv-00795 Document 1-14 Filed 08/10/20 Page 16 of 18
Case 1:20-cv-00795 Document 1-14 Filed 08/10/20 Page 17 of 18
Case 1:20-cv-00795 Document 1-14 Filed 08/10/20 Page 18 of 18
Case 1:20-cv-00795 Document 1-15 Filed 08/10/20 Page 1 of 9




                                                              Government
                                                                Exhibit
                                                              _____________
                                                                    15
Case 1:20-cv-00795 Document 1-15 Filed 08/10/20 Page 2 of 9
Case 1:20-cv-00795 Document 1-15 Filed 08/10/20 Page 3 of 9
Case 1:20-cv-00795 Document 1-15 Filed 08/10/20 Page 4 of 9
Case 1:20-cv-00795 Document 1-15 Filed 08/10/20 Page 5 of 9
Case 1:20-cv-00795 Document 1-15 Filed 08/10/20 Page 6 of 9
Case 1:20-cv-00795 Document 1-15 Filed 08/10/20 Page 7 of 9
Case 1:20-cv-00795 Document 1-15 Filed 08/10/20 Page 8 of 9
Case 1:20-cv-00795 Document 1-15 Filed 08/10/20 Page 9 of 9
Case 1:20-cv-00795 Document 1-16 Filed 08/10/20 Page 1 of 6




                                                              Government
                                                                Exhibit
                                                              _____________
                                                                    16
Case 1:20-cv-00795 Document 1-16 Filed 08/10/20 Page 2 of 6
Case 1:20-cv-00795 Document 1-16 Filed 08/10/20 Page 3 of 6
Case 1:20-cv-00795 Document 1-16 Filed 08/10/20 Page 4 of 6
Case 1:20-cv-00795 Document 1-16 Filed 08/10/20 Page 5 of 6
Case 1:20-cv-00795 Document 1-16 Filed 08/10/20 Page 6 of 6
Case 1:20-cv-00795 Document 1-17 Filed 08/10/20 Page 1 of 1




                                                              Government
                                                                Exhibit
                                                          _____________
                                                                17
Case 1:20-cv-00795 Document 1-18 Filed 08/10/20 Page 1 of 1




                                                              Government
                                                                Exhibit
                                                              _____________
                                                                    18
                                      Case 1:20-cv-00795 Document 1-19 Filed 08/10/20 Page 1 of 2
JS 44-TXND (Rev. 12/12)                                                             CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
                                                                                                             James M. Simones, Individually and as Trustee of the Ancient of Days
United States of America                                                                                     Trust
                                                                                                                          See Attached Sheet for Remainder of Defendants
    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant Torrance
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
Jonathan L. Blacker, Department of Justice, Tax Division
717 North Harwood, Suite 400, Dallas, Texas 75201 (214) 880-9765


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                            and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF           DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1           ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                             of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2        ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3        ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                    FORFEITURE/PENALTY                           BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY             ’ 625 Drug Related Seizure             ’ 422 Appeal 28 USC 158            ’   375 False Claims Act
’   120 Marine                       ’   310 Airplane                  ’ 365 Personal Injury -             of Property 21 USC 881           ’ 423 Withdrawal                   ’   400 State Reapportionment
’   130 Miller Act                   ’   315 Airplane Product                Product Liability       ’ 690 Other                                  28 USC 157                   ’   410 Antitrust
’   140 Negotiable Instrument                 Liability                ’ 367 Health Care/                                                                                      ’   430 Banks and Banking
’   150 Recovery of Overpayment      ’   320 Assault, Libel &                Pharmaceutical                                                   PROPERTY RIGHTS                  ’   450 Commerce
        & Enforcement of Judgment             Slander                        Personal Injury                                                ’ 820 Copyrights                   ’   460 Deportation
’   151 Medicare Act                 ’   330 Federal Employers’              Product Liability                                              ’ 830 Patent                       ’   470 Racketeer Influenced and
’   152 Recovery of Defaulted                 Liability                ’ 368 Asbestos Personal                                              ’ 840 Trademark                            Corrupt Organizations
        Student Loans                ’   340 Marine                          Injury Product                                                                                    ’   480 Consumer Credit
        (Excludes Veterans)          ’   345 Marine Product                  Liability                             LABOR                        SOCIAL SECURITY                ’   490 Cable/Sat TV
’   153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY            ’   710 Fair Labor Standards           ’   861 HIA (1395ff)               ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’   350 Motor Vehicle             ’ 370 Other Fraud                      Act                           ’   862 Black Lung (923)                   Exchange
’   160 Stockholders’ Suits          ’   355 Motor Vehicle             ’ 371 Truth in Lending        ’   720 Labor/Management               ’   863 DIWC/DIWW (405(g))         ’   890 Other Statutory Actions
’   190 Other Contract                       Product Liability         ’ 380 Other Personal                   Relations                     ’   864 SSID Title XVI             ’   891 Agricultural Acts
’   195 Contract Product Liability   ’   360 Other Personal                  Property Damage         ’   740 Railway Labor Act              ’   865 RSI (405(g))               ’   893 Environmental Matters
’   196 Franchise                            Injury                    ’ 385 Property Damage         ’   751 Family and Medical                                                ’   895 Freedom of Information
                                     ’   362 Personal Injury -               Product Liability                Leave Act                                                                Act
                                             Medical Malpractice                                     ’   790 Other Labor Litigation                                            ’   896 Arbitration
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’   791 Employee Retirement              FEDERAL TAX SUITS                ’   899 Administrative Procedure
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:                       Income Security Act            ’ 870 Taxes (U.S. Plaintiff                Act/Review or Appeal of
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                                                         or Defendant)                       Agency Decision
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                               ’ 871 IRS—Third Party              ’   950 Constitutionality of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                               26 USC 7609                         State Statutes
’   245 Tort Product Liability               Accommodations           ’ 530 General
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from               ’ 6 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District                   Litigation
                                                                                                                                (specify)
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          26 U.S.C., Sections 7401 and 7403
VI. CAUSE OF ACTION Brief description of cause:
                                          Reduce to judgment tax liens, judgment that Defendant is Nominee of Trust and set aside fraudulent conveyance
VII. REQUESTED IN   ’ CHECK IF THIS IS A CLASS ACTION                                                    DEMAND $                                      CHECK YES only if demanded in complaint:
     COMPLAINT:         UNDER RULE 23, F.R.Cv.P.                                                           276,283.56                                  JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED PENDING OR CLOSED CASE(S)
      IF ANY          (See instructions):
                                          JUDGE                                                                                                 DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
08/10/2020                                                              /s/ Jonathan L. Blacker
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                              MAG. JUDGE

                 Print                               Save As...                                                                                                                      Reset
       JS 44-TXND Reverse (Rev. 12/12)   Case 1:20-cv-00795 Document 1-19 Filed 08/10/20 Page 2 of 2
                           INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                      Authority For Civil Cover Sheet

       The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
       required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
       required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
       Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

       I.(a)   Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
               only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
               then the official, giving both name and title.
         (b)   County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
               time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
               condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
         (c)   Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
               in this section "(see attachment)".

       II.     Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
               in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
               United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
               United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
               Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
               to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
               precedence, and box 1 or 2 should be marked.
               Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
               citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
               cases.)

       III.    Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
               section for each principal party.

       IV.     Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
               sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
               one nature of suit, select the most definitive.

       V.      Origin. Place an "X" in one of the six boxes.
               Original Proceedings. (1) Cases which originate in the United States district courts.
               Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
               When the petition for removal is granted, check this box.
               Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
               date.
               Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
               Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
               multidistrict litigation transfers.
               Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407.
               When this box is checked, do not check (5) above.

       VI.     Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
               statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

       VII.    Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
               Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
               Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

       VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If a related case exists, whether pending or closed, insert
             the docket numbers and the corresponding judge names for such cases. A case is related to this filing if the case: 1) involves some or all of the same
             parties and is based on the same or a similar claim; 2) involves the same property, transaction, or event; 3) involves substantially similar issues of law
             and fact; and/or 4) involves the same estate in a bankruptcy appeal.

d Attorney Signature. Date and sign the civil cover sheet.
          Case 1:20-cv-00795 Document 1-20 Filed 08/10/20 Page 1 of 1



                          Remainder of Defendants



Jo Ann Hartman Stockton as Trustee of the Ancient of Days Trust; Brooky
Stockton as Trustee of the Ancient of Days Trust; and Adelina Monnet
